Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morini (EP 0645318).
Morini teaches a container (col 2 lines15-16) including a container body (5) having a tubular mouth (Fig 1), and a cap (2) attached to the mouth, wherein the mouth has a male thread (1) and a ring-shaped bead portion (Fig 1) provided around a lower portion of the male thread, the cap (2) has a ring-shaped skirt wall on which a female thread (4) threadedly engaged with the male thread (1) is formed, and a ring-shaped tamper evident band (3) provided on a lower end portion of the skirt wall (lower perimeter, Fig 2), the tamper evident band has a resiliently deformable portion which is resiliently deformed by being pressed from above against the bead portion to ride over the bead portion downward (Col 3 lines 26-29), and a first distance from an engagement upper end of the male thread of the mouth to the bead portion is larger than a second distance from an engagement lower end of the female thread of the cap to the resiliently deformable portion of the tamper evident band (the examiner takes official notice that in order for the tamper evident band to engage with the bead portion at all, the, first distance MUST be larger than the second distance; if the second distance is not shorter than the first, the threads of the cap would never engage with the threads of the bottle. This is not in fact a limitation of the invention, but rather a necessary fact in order to construct a functional cap. An 
    PNG
    media_image1.png
    224
    710
    media_image1.png
    Greyscale

Regarding Claim 2, Morini teaches an inclination angle of an upper surface of the bead portion is 30° (Fig 1; col 2, lines 44-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morini (EP 0645318), as applied to claims 1 and 2 above, in view if Granger et al. (FR 2900143).
Regarding Claim 3, Morini as applied to Claim 1 above teaches all the limitations of Claim 3 except for the lengths of a first and second distance of features of the cap/bottle. However, Granger teaches that the first distance and the second distance are set so that the resiliently deformable portion of the tamper evident band abuts the bead potion when the female thread is engaged with the male thread over 5 mm or more (Fig 1b; Page 7 lines 1-5; the height of the cap/threaded mouth is preferably 6-8mm or larger – must engage at 5mm).

Regarding Claim 4, Morini as applied to Claim 2 above teaches all the limitations of Claim 4 except for the lengths of a first and second distance of features of the cap/bottle. However, Granger teaches that the first distance and the second distance are set so that the resiliently deformable portion of the tamper evident band abuts the bead potion when the female thread is engaged with the male thread over 5 mm or more (Fig 1b; Page 7 lines 1-5; the height of the cap/threaded mouth is preferably 6-8mm or larger – must engage at 5mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap and bottle disclosed by Morini by adding the cap height being 6-8mm as disclosed by Granger.  One of ordinary skill in the art would have been motivated to make this modification in order to better allow the cap to be applied to the bottle during manufacture (Page 7 lines 12-18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELISABETH SULLIVAN/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735